J-S03015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.S.                            :
                                               :
                                               :
                                               :
                                               :   No. 1363 WDA 2019

                 Appeal from the Order Entered August 9, 2019
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000200-2018

    IN THE INTEREST OF: A.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.S.                            :
                                               :
                                               :
                                               :
                                               :   No. 1364 WDA 2019

                 Appeal from the Order Entered August 9, 2019
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000199-2018


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                              FILED MAY 27, 2020

        A.S. (“Mother”) appeals from the orders terminating her parental rights

to A.S., born in December 2009, and C.S., born in August 2012, (collectively

“Children”). We conclude that the trial court did not abuse its discretion in




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03015-20



terminating Mother’s parental rights, and that termination best meets the

needs and welfare of Children. We therefore affirm the trial court orders.

       On July 5, 2017, CYF obtained custody of Children after a friend of

Mother died of an overdose in the family home. Children, who were four and

seven years old, were present in the home at the time of the overdose. CYF

placed Children with their paternal grandparents.1 The Children were

adjudicated dependent on August 9, 2017, after Mother stipulated to

dependency based on her substance abuse and domestic violence issues. The

court ordered that she undergo substance abuse and domestic violence

treatment and that she visit with the Children.

       On September 21, 2018, CYF filed termination petitions. The court held

a hearing on the petitions on August 9, 2019, during which it heard testimony

from a CYF case worker, Maeling Thompson; a therapist for A.S., Teri Pentz;

a therapist for C.S., Samantha Strum; and a forensic psychologist, Gregory

Lobb. Mother also testified, and the court heard representations from

Children’s legal counsel, Courtney Potter, Esquire.

       At the start of the hearing, Mother stipulated that the conditions leading

to the Children’s removal continued to exist. She had not completed either

substance abuse or domestic violence treatment, and did not have stable

housing. Mother admitted that she visited the children inconsistently.

Therefore, she stipulated that her conduct met the criteria for termination
____________________________________________


1The father of Children passed away in March 2016, prior to CYF’s involvement
with the family.

                                           -2-
J-S03015-20



under Section 2511(a)(8). However, she contended that because termination

did not serve the needs and welfare of Children, Section 2511(b) was not

satisfied. See N.T. Hearing, 8/09/19, at 7-8.

      Mother testified that she started using drugs when she was younger.

The longest period of sobriety she had maintained was seven years while the

Children’s father was alive. However, she relapsed with the stress of him

getting sick. She then went to a treatment facility, but relapsed again after he

died. Mother confirmed that a friend of hers died of an overdose while the

Children were present in the house, and that since the children were placed

with their grandparents, her visitation has been sporadic. See id. at 76.

      The CYF case worker, Maeling Thompson, testified that since their

placement with paternal grandparents, the Children have been undergoing

trauma therapy concerning their father’s death, and their exposure to drug

use and domestic violence. The Children have a good relationship with

paternal grandparents. They appear happy and have the opportunity to

engage in many different activities. Ms. Thompson testified that, with their

paternal grandparents, the Children are able to just enjoy being kids. See id.

at 18. Finally, Ms. Thompson explained that, despite retaining authority to

make educational and medical decisions for the Children, Mother has not

attended any school or medical appointments for the Children since CYF has

been involved. See id. at 33.

      Teri Pentz, therapist for A.S., testified that she has been providing

treatment for A.S. since July 2017. She is a trauma counselor, and began

                                     -3-
J-S03015-20



treating A.S. because A.S. had recently lost her father and was living with her

grandparents after being separated from her mother. Ms. Pentz testified that

A.S. has consistently told her that she does not want to live with Mother or

visit her. See id. at 45-46. A.S. does not include Mother in a list of trusted

adults in her life. See id. at 54. Finally, Ms. Pentz explained that while Mother

had the opportunity to be involved with A.S.’s therapy, she never took

advantage of the opportunity. See id. at 48.

      Samantha Strum, therapist for C.S., also testified at the hearing. Ms.

Strum, also a trauma counselor, stated that she had been providing treatment

for C.S. since February 2018, because of the loss of his father and separation

from his mother. Ms. Strum testified that, despite his young age, C.S.

remembers that, when he lived with her, his Mother did not take care of him.

See id. at 61. Ms. Strum explained that C.S. was not upset about the past

mistreatment because he does not see Mother much and she does not call.

See id. at 63. C.S. has told Ms. Strum that he would like to live with his

grandparents permanently and would not like to continue visits with Mother.

See id. at 65. C.S. did not consider Mother a trusted adult. Finally, Ms. Strum

confirmed that Mother similarly had the opportunity to be involved with C.S.’s

therapy, but never chose to do so. See id. at 72.

      Next, Gregory Lobb, Ph.D., a psychologist, testified as to the results of

his court-ordered evaluation of the family. He testified that during his

evaluation of Mother, he learned about her drug use, drug addiction, and

domestic violence issues. Mother informed him that while the Children were

                                      -4-
J-S03015-20



in her care, she was in an abusive relationship where she was both the

perpetrator and victim of abuse, often fueled by substance abuse, and that

the police were often at the home. She indicated that she had a history of

drug abuse related to opiates since about age twenty-four, and alcohol abuse.

She explained that although she had a long period of sobriety, she relapsed

after her husband became ill. See id. at 111-12.

      With respect to Mother’s relationship with the Children, Dr. Lobb

testified that they had an ambivalent-insecure attachment, explaining that

because of the past drug addiction and domestic violence, the Children are

unable to be certain they can count on Mother to be there for them and take

care of their needs. See id. at 115-16. He testified that “when a parent is

struggling with addiction, domestic violence, their own mental health issues,

sometimes those things can get in the way of that normal kind of development

for the child where they can learn that this parent, they can count on them.”
Id. at 116.

      With respect to the Children’s relationship with their grandparents, Dr.

Lobb testified that the bond with paternal grandmother is the “healthiest []

attachment they know.” Id. at 120. He described their attachment as a secure

attachment, “[s]he’s their go to parent. She is their psychological parent.” Id.

at 130. Finally, Dr. Lobb testified that the grandparents have been providing

stability and consistency, which has been a huge benefit for the Children.

      Finally, at the hearing, Courtney Potter, Esq., the Children’s advocate

explained the Children’s position: “Both times that I met with the Children

                                     -5-
J-S03015-20



they were clear. They want to stay with their grandparents. They want to be

adopted. They do not want to have any further visitation or contact with their

Mother.” Id. at 154-55 (some capitalization provided).

      The trial court granted CYF’s petitions to terminate Mother’s parental

rights to Children. Mother filed timely notices of appeal from the orders.

      Mother raises the following issue on appeal:

      1. Did the trial court abuse its discretion and/or err as a matter of
         law in concluding that CYF met its burden of proving by clear
         and convincing evidence that termination of Mother’s parental
         rights would best serve the needs and welfare of the [Children]
         pursuant to 23 Pa.C.S.[A.] § 2511(b)?

Mother’s Brief, at 6.

      “A party seeking to terminate parental rights bears the burden of

establishing grounds for termination by clear and convincing evidence.” In re

Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018) (citation and internal

quotation marks omitted). “Clear and convincing evidence is evidence that is

so clear, direct, weighty, and convincing as to enable the trier of fact to come

to a clear conviction, without hesitation, of the truth of the precise facts in

issue.” Id. (citation and internal quotation marks omitted).

      When reviewing an order granting termination of parental rights, “we

accept factual findings and credibility determinations supported by the record,

and we assess whether the common pleas court abused its discretion or

committed an error of law.” In re Adoption of K.M.G., 219 A.3d 662, 670

(Pa.Super. 2019) (en banc) (citation and internal quotation marks omitted).

A trial court decision may be reversed for an abuse of discretion “only upon

                                      -6-
J-S03015-20



demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (citation omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act, and requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      Here, Mother does not contest the trial court’s finding that her conduct

warranted termination under subsection (a)(8). Rather, Mother contends that

the trial court erred when it determined that it was in the Children’s best

interest to terminate her parental rights pursuant to subsection (b). She

argued that the Children need her in their life, and that they would benefit

from therapy with her, and from her and paternal grandparents jointly

undergoing    therapy   to   help   their   relationship,   claiming   that    their

estrangement does not serve the Children’s needs and welfare. See Mother’s

Brief, at 18-20. Mother’s claim does not merit relief.

      Under Section 2511(b), the court must consider “the developmental,

physical and emotional needs and welfare of the child” to determine if


                                      -7-
J-S03015-20



termination of parental rights is in the child’s best interest. 23 Pa.C.S.A. §

2511(b). The focus under Section 2511(b) is not on the parent, but on the

child.

         One major aspect of the needs and welfare analysis concerns the
         nature and status of the emotional bond that the child has with
         the parent, with close attention paid to the effect on the child of
         permanently severing any such bond. Moreover, the fact that a
         child has a bond with a parent does not preclude the termination
         of parental rights. Rather, the orphans’ court must examine the
         depth of the bond to determine whether the bond is so meaningful
         to the child that its termination would destroy an existing,
         necessary and beneficial relationship.

In re Adoption of K.M.G., 219 A.3d at 674-75 (citations and internal

quotation marks omitted). Furthermore, the court “should also consider the

child’s relationship with his foster parents and whether the foster parent

provides to the child the intangibles such as [] love, comfort, security, and

stability.” Id. at 675 (citations and internal quotation marks omitted).

         Here, the trial court found that terminating Mother’s parental rights was

in the best interest of the Children and would best serve their developmental,

physical, and emotional needs and welfare. See Trial Court Opinion, 10/17/19,

at unnumbered page 9. The court explained that it conducted a bond analysis

and considered testimony from the CYF caseworker, the two trauma

therapists, and Mother, in addition to the expert testimony and report of Dr.

Lobb. The court highlighted the Children’s good relationship with their

grandparents, and the fact that they were happy living in the grandparents’

home. See id. at unnumbered page 6. The trial court also considered that



                                        -8-
J-S03015-20



both Children remembered Mother not caring for them when they lived with

her.

       The court further explained:

       At the TPR hearing, this court also learned that Mother has not
       attended any of the Children’s medical appointments, no school
       appointments, Mother never reached out to either therapists, and
       there were periods of time that Mother did not attend any visits.
       This court acknowledges that [the] relationship between paternal
       grandparents and Mother was somewhat contentious. However,
       parental grandparents have not interfered with Mother meeting
       her objectives, engaging in the Children’s medical treatment,
       school involvement, nor therapy session. Both Children have
       expressed that they no longer wish to visit with their Mother. They
       have expressed that they feel safe, loved and properly cared for
       with their grandparents. As such, this court believes it is in the
       Children[’s] best interest to terminate the parental rights of
       Mother and free the Children for adoptions.
Id. at unnumbered page 9 (some capitalization provided).

       The record supports the trial court’s factual findings. Upon review, we

conclude that the court did not abuse its discretion in finding that terminating

Mother’s parental rights would best meet the Children’s developmental,

physical, and emotional needs and welfare. The testimony established that

although the Children have some bond with Mother, termination of Mother’s

parental rights, and adoption by paternal grandparents—with whom the

Children have a secure bond—would best serve their needs and welfare.

Therefore, we conclude that the trial court’s termination of Mother’s parental

rights under Sections 2511(a)(8) and 2511(b) is supported by the record.

Accordingly we affirm.

       Orders affirmed.


                                      -9-
J-S03015-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2020




                          - 10 -